Citation Nr: 1523024	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-32 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATIVE

Texas Veterans Commission 


ATTORNEY FOR THE BOARD

S. Finn, Counsel




INTRODUCTION

The Veteran had active duty service from July 1971 to January 1978.  He died in August 2012 and the Appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2012 rating decision in which the RO denied service connection for the cause of the Veteran's death.  The issue was remanded by the Board in February 2014 for further development.  In addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must again be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making a fully informed decision. 

First, the Veteran's service treatment records (STRs) show that he reported a history of high blood pressure on separation examination in November 1977.  He stated that he had high blood pressure on an examination based upon being overweight in 1977 and underwent a 5-day blood pressure check.  However, these records are not contained within his STRS.  Accordingly, they should be requested on remand.

In addition, the Veteran's complete VA treatment records have not been associated with the claims folder.  It appears that he was treated at several VA treatment facilities, including Minneapolis, Houston, Beaumont, and the New Jersey Healthcare System.  The Board also notes that during a VA examination in June 2011, he reported that he had been diagnosed as having hypertension in 1988.  Remand is required to obtain his complete treatment records.

Finally, after the above records have been obtained, an additional medical opinion should be requested, as set forth below.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records and any records concerning a 5-day blood pressure check in 1977.

2.  Request the Appellant to identify any treatment the Veteran had received for cardiovascular problems since January 1978, to include any treatment for hypertension in 1988.  Make arrangements to obtain all records that she adequately identifies.  

3.  Make arrangements to obtain the Veteran's complete VA treatment records dated since January 1978, to include, but not limited to, from the Minneapolis, Houston, and Beaumont treatment facilities, as well as from the New Jersey Healthcare System.

4. After the above records have been obtained, arrange for appropriate VA medical examiner(s) to review the Veteran's claims folders and provide opinions as to the following:

(a)  Is it at least as likely as not (50% or greater probability) that the Veteran's hypertension and/or any cardiovascular disease had its clinical onset during his active service or was related to any in-service disease, event, or injury?  

(b) Is it at least as likely as not (50% or greater probability) that the Veteran's hypertension and/or any cardiovascular disease was caused by his depressive disorder?

(c) Is it at least as likely as not (50% or greater probability) that the Veteran's hypertension and/or any cardiovascular disease was aggravated (i.e., permanently worsened) by his depressive disorder?

(d)  If it is determined that hypertension and/or any cardiovascular disease either had its onset during active service or was caused or aggravated by the Veteran's depression, is it at least as likely as not (50% or greater probability) that hypertension and/or any cardiovascular disease was the immediate or underlying cause of the Veteran's death, contributed substantially or materially to cause his death, combined to cause death, and/or aided or lent assistance to the production of his death from a myocardial infarction?

The examiner(s) should set forth the complete rationale for all opinions expressed and conclusions reached.

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA medical report does not adequately respond to the above remand directives, it must be returned to the examiner(s) for corrective action.

6.  Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Appellant and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


